 
 
I 
108th CONGRESS
2d Session
H. R. 4786 
IN THE HOUSE OF REPRESENTATIVES 
 
July 8, 2004 
Mr. Pallone introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To provide grants to tribes to assist those tribes in participating in the Federal acknowledgement process. 
 
 
1.Grants to Assist Tribes in the Federal Acknowledgement Process 
(a)GrantsThe Secretary of the Interior may provide a grant to an entity to assist the entity in preparing, submitting, or otherwise supporting a petition to the Bureau of Acknowledgement and Recognition in the Department of the Interior for recognition or rerecognition of such entity as an Indian tribe.  
(b)AmountThe Secretary may not provide a grant to an entity under this section in an amount that exceeds $500,000 in any fiscal year. 
(c)Outside Financing 
(1)Prohibition 
(A)In GeneralThe Secretary may not provide a grant under this section to an entity unless the entity agrees that it will not accept funds to assist in the Federal acknowledgement process from any other source that may benefit financially from the recognition or rerecognition of the entity as an Indian tribe. 
(B)PenaltiesIf the Secretary determines that an entity has violated the requirement of subparagraph (A), the Secretary— 
(i)may not provide any additional assistance under this section to the entity; and 
(ii)shall seek reimbursement from the entity in an amount equal to amounts received under a grant provided under this section plus reasonable interest.  
(2)Prior Acceptance of FundsThe Secretary may not provide a grant under this section to an entity that has accepted funds from a source that may benefit financially from the recognition or rerecognition of the entity as an Indian tribe until one year after the date on which the entity accepted the funds.  
(3)WaiverThe Secretary may waive the penalty requirements contained in clauses (i) and (ii) of paragraph (1)(B) or the one-year waiting period requirement contained in paragraph (2), as the case may be, if the Secretary determines that the entity has returned the total amount of funds received from all sources that may benefit financially from the recognition or rerecognition of the entity as an Indian tribe. 
(d)DefinitionsIn this section: 
(1)Indian tribeThe term Indian tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b). 
(2)SecretaryThe term Secretary means the Secretary of the Interior.  
 
